STAYTON, Chief Justice.
The above entitled cause has long been pending in one of the District Courts for Dallas County, and the judge of that district being- disqualified, and the parties having failed to agree upon a special judge, application was made to the district judge to certify to- the Governor of the State the facts which would require him to appoint a special judge, but this the judge refuses to do.
Plaintiffs, showing these facts, apply to this court for a writ of mandamus requiring the judge to make to the Governor the certificate which under the conceded facts he ought to make.
Having doubt as to the jurisdiction of this court to award the writ prayed for, at the Austin Term the matter was referred to counsel for brief upon this question, and in answer to that we have the single proposition that the jurisdiction of this court attaches in every case from the time a petition is filed in a District Court presenting a case of which that court has jurisdiction.
In this broad proposition we do not concur. This court has only such jurisdiction as is conferred on it by law. The Constitution provides that "The Supreme Court shall have appellate jurisdiction only, which shall be coextensive with the limits of the State, but shall only extend to civil cases of which the District Courts have original or-appellate jurisdiction. Appeals may be allowed from interlocutory judgments of t.he District Courts in such cases and under such regulations as may be provided by law. The Supreme Court and the judges thereof shall have power to issue, under such regulations as may be prescribed by law, the writ of mandamus and all other writs necessary to enforce the jurisdiction of said court.”
In so far as the Constitution confers jurisdiction on this court per force of its own terms, this only applies in cases in which there has been a final judgment rendered in a District Court, and this does not attach in a particular case until the laws made for the protection of litigants are complied with or waived by parties interested.
The Legislature has power to provide for appeals to this court from interlocutory judgments of District Courts and to regulate the same, and if the refusal of a district judge to certify his disqualification could be deemed an interlocutory judgment, the inquiry arises whether- appeals from such a judgment have been allowed and regulations therefor provided by law.
We know of no law allowing appeals in such cases, and in the absence of this, this court has no jurisdiction.
In Kleiber v. MacManus, 66 Texas, 50. and in Schultze v. McLeary, 73 Texas, 92, it was held that this court had jurisdiction to hear an appeal *141from an interlocutory judgment wherein a qualified judge refused to proceed with the trial of a cause pending in his court, and to compel him by writ of mandamus. This ruling, however, was made on the ground that jurisdiction was conferred "on this court to bear and determine appeals from such interlocutory judgments by the Legislature. Rev. Stats., art. 1016.
Delivered November 21, 1890.
There being no law authorizing appeals to this court for a refusal of a district judge to certify to the Governor his disqualifications, this court has no jurisdiction to revise his ruling, and hence no power to enforce by the writ of mandamus or otherwise the performance of such aduty; for it is only when such process is necessary to enforce the jurisdiction of this court that it has the power to issue it. Laredo v. Martin, 52 Texas, 548; Churchill v. Martin, 65 Texas, 367.
Having no power to grant the relief prayed, the application will be dismissed.

Application dismissed.

Justice Henry not sitting.